Citation Nr: 0924620	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.
Procedural history 

The Veteran served on active duty in the United States Army 
from March 1952 to March 1955.  Service in Korea during the 
Korean Conflict is indicated by the evidence of record. 

The Veteran's original claim of entitlement to service 
connection for a low back disability was denied by the RO in 
a June 1955 rating decision.  The Veteran was notified of 
that decision in a June 8, 1955 letter.  He did not indicate 
his disagreement therewith within one year thereafter. 

In August 2002, the Veteran requested the RO reopen his claim 
of entitlement to service connection for a low back 
disability.  In the above-mentioned February 2003 rating 
decision, the RO reopened and denied his claim.  The Veteran 
indicated his disagreement with that decision and perfected 
an appeal with the timely submission of his VA Form 9 
[substantive appeal] in March 2004.

In February 2008, the Board remanded the matter for 
additional evidentiary and procedural development.  A 
supplemental statement of the case was issued in April 2009 
by the VA Appeals Management Center (AMC) which continued the 
denial of the claim.  The case is once again before the 
Board. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required on his part.

Issue not on appeal

One issue previously on appeal, whether a June 1955 rating 
decision was clearly and unmistakably erroneous, was denied 
by the Board in the above-mentioned February 2008 decision.  
Accordingly, that issue has been resolved and is no longer in 
appellate status. See 38 C.F.R. § 20.1100 (2008).




REMAND

After the April 2009 supplemental statement of the case was 
issued by the AMC, additional evidence concerning the 
Veteran's low back disorder was submitted in the form of a 
May 2009 statement from J.R.E., D.O.  This evidence was not 
previously associated with the Veteran's claims folder and 
has not been considered by the RO.  

The Board solicited a waiver of agency of original 
jurisdiction (AOJ) consideration of the additionally 
submitted evidence.  See 38 C.F.R. § 20.1304 (2008).  In June 
2009, the Veteran's representative submitted a self-titled 
"Limited Waiver of Regional Office Review."  

Specifically, the Veteran's representative requested that 
"if the Board will not grant the benefits sought on appeal 
then the case should be remanded to the AOJ for consideration 
of the additional evidence."  This request misconstrues the 
Board's analytical role.  The Board must first determine 
whether the evidence is adequate to decide the claim.  If 
not, the case must be remanded.  If the evidence is adequate 
to decide the claim, the Board evaluates the evidence and 
renders a decision on the merits.  The Veteran's 
representative would have the Board put the cart before the 
horse by first evaluating the evidence and arriving at a 
decision and then remanding.  This is improper.  See Locklear 
v. Nicholson, 20 Vet. App. 410, 415 (2006) ["it would be 
senseless to construe the statute as imposing upon the 
Secretary a legal obligation to rule on the probative value 
of information and evidence presented in connection with a 
claim prior to rendering a decision on the merits itself."]  

The limitations imposed by the June 2009 wavier essentially 
render it useless.  Without a written waiver of initial RO 
consideration of the additional evidence, this issue must be 
returned to the agency of original jurisdiction for 
readjudication.  See Disabled American Veterans v. Principi, 
327 F. 3d 1339 (Fed. Cir. 2003) [VA regulation allowing the 
Board to consider additional evidence without remanding case 
to the agency of original jurisdiction for initial 
consideration was invalid].

Because the so-called  "Limited Waiver of Regional Office 
Review" amounts to a non-waiver, the Board is precluded from 
evaluating the claim on its merits.  Under 38 C.F.R. 
§ 20.1304, the case must be returned to the AOJ.  The Board 
wishes to make it clear that it has not reviewed the evidence 
of record to determine whether the Veteran's claim can be 
granted or denied.  The Board intimates no opinion concerning 
the merits of the claim.  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development which it deems necessary, VBA 
should review the recently submitted 
medical evidence and readjudicate the 
Veteran's claim of entitlement to service 
connection for a low back disability.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




